Citation Nr: 0409565	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  04-01 637	)	DATE
	)
	)


THE ISSUE

Whether the December 10, 1984, decision by the Board of Veterans' 
Appeals denying the claim for entitlement to service connection 
for an acquired psychiatric disorder should be revised or reversed 
on the grounds of clear and unmistakable error.  


REPRESENTATION

Moving party represented by:  Maria M. Chesterton, Attorney at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION


The veteran served on active duty from July 1968 to October 1969.  

REMAND

In August 2003, the moving party filed a motion with the Board of 
Veterans' Appeals (Board) as to whether the December 10, 1984, 
decision by the Board denying the claim for entitlement to service 
connection for an acquired psychiatric disorder should be revised 
or reversed on the grounds of clear and unmistakable error.  
Accompanying the motion, the moving party requested he be afforded 
a video teleconference hearing to be held at the Philadelphia, 
Pennsylvania, regional office (RO), before a Veterans Law Judge.  

Accordingly, this motion is being remanded to the RO for the 
following action:  

The RO should schedule the moving party for a video teleconference 
to be held at the RO before a Veterans Law Judge, in accordance 
with 38 C.F.R. §§ 19.75, 20.704 (2003).  Unless the moving party 
responds in a signed writing, that he no longer desires a video 
teleconference hearing, the hearing should be held.  

The moving party has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The above-mentioned action in this motion must be afforded 
expeditious treatment by the RO.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. 
App. 103, 108 (1993) ("A claimant seeking to appeal an issue to 
the Court must first obtain a final BVA decision on that issue.")  
This motion is not a decision itself, but a motion to review a 
prior Board decision.











